UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           JOHNSON, KRAUSS, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                      Private E-1 STEVEN P. STRICKLAND
                          United States Army, Appellant

                                   ARMY 20050455

                Headquarters, 7th Infantry Division and Fort Carson
                        Donna M. Wright, Military Judge
                  Colonel Kent R. Meyer, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Richard E. Gorini, JA; Captain A. Jason Nef, JA (on brief
following stay of proceedings); Colonel Christopher J. O’Brien, JA; Lieutenant
Colonel Steven C. Henricks, JA; Captain Candace N. White Halverson, JA (on initial
brief); Colonel John T. Phelps, II, JA; Lieutenant Colonel Steven C. Henricks, JA;
Major Tyesha E. Lowery, JA (on motion to stay proceedings).

For Appellee: Major Amber J. Williams, JA; Major LaJohnne A. White, JA (on brief
following stay of proceedings); Colonel John W. Miller, II, JA; Major Elizabeth G.
Marotta, JA; Major Tami L. Dillahunt, JA (on initial brief); Colonel John W. Miller,
II, JA; Major Tami L. Dillahunt, JA (on motion to stay proceedings).

                                      27 June 2012

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       On 8 April 2005, a military judge sitting as a special court-martial convicted
appellant, pursuant to his pleas, of one specification each of wrongfully using
methamphetamine and cocaine, in violation of Article 112a, Uniform Code of
Military Justice, 10 U.S.C. § 912a (2000). The convening authority approved the
adjudged sentence to a bad-conduct discharge, confinement for two months, and
forfeiture of $822.00 pay per month for two months.

       As noted, appellant pled and was found guilty of his crimes on 8 April 2005.
There was no reason then, nor is there now, to question his ability to understand the
nature and wrongfulness of his offenses at the time he committed them, nor to
STRICKLAND—ARMY 20050455

question his ability to understand the proceedings and to cooperate in his defense at
trial. Appellant’s plea was clearly provident, and there is certainly no substantial
basis in law or fact to question it. See United States v. Inabinette, 66 M.J. 320
(C.A.A.F. 2008). On appeal, this court was first notified of appellant’s competency
issues on 12 October 2006. 1 During the following years this court issued orders on
1 March 2007, 7 February 2008, 13 February 2009, 5 August 2009, and 29 October
2009 to determine the appellant’s ability to understand and cooperate in these
appellate proceedings and to hold them in abeyance if he could not. Appellant
currently possesses the ability to understand and cooperate in these appellate
proceedings. 2 We find appellant’s assignment of error to be without merit.

      On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority correct in law and fact.
Accordingly, the findings of guilty and the sentence are AFFIRMED.


                                       FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                       MALCOLM H.
                                       MALCOLM      H. SQUIRES,
                                                        SQUIRES, JR.
                                                                  JR.
                                       Clerk  of Court
                                       Clerk of Court




1
  On 12 October 2006, appellant’s defense appellate counsel moved, inter alia, to
stay appellate proceedings and order a sanity board pursuant to Rules for Courts-
Martial (hereinafter R.C.M.) 706. We granted those motions on 1 March 2007 and
ordered the government to complete a sanity board on appellant. The results of this
initial sanity board were provided to the court on 24 August 2007.
2
    See R.C.M. 706 board report dated 17 May 2011.


                                          2